744 N.W.2d 19 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Gemma E. GRAHAM, a Minnesota Attorney, Registration No. 142086.
No. A08-94.
Supreme Court of Minnesota.
February 1, 2008.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Gemma E. Graham committed professional misconduct warranting public discipline, namely, that she engaged in the unauthorized practice of law for a period of more than 20 years while on restricted status for failing to submit the affidavits of continuing legal education (CLE) compliance required by Rule 9 of the Rules of the Minnesota State Board of Continuing Legal Education, in violation of Rules 5.5 and 8.4(d), Minn. R. Prof. Conduct.
Respondent admits her conduct violated the Rules of Professional Conduct, waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director under which they jointly recommend that the appropriate discipline is a public reprimand and two years of unsupervised probation.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Gemma E. Graham is publicly reprimanded and placed on two years of unsupervised probation effective as of the date of filing of this order. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page
Associate Justice
GILDEA, J., took no part in the consideration or decision of this case.